DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The application is a continuation-in-part of U.S. application Ser. No. 15/715,320, which was filed on 09/26/2017 as a continuation of U.S. application Ser. No. 15/412,697, now U.S. Pat. No. 9,774,761 issued on 09/26/2017, which was filed on  01/23/2017 as a continuation of U.S. application Ser. No. 15/109,664, now U.S. Pat. No. 9,584,701 issued on 02/28/2017, which was filed on 07/05/2016 as the U.S. National Phase of International Application No. PCT/US2015/010387 filed on 01/06/2015, with claims divided from International Application No. PCT/US2015/010387, the latter of which claims the benefit of the following prior U.S. provisional applications: U.S. Provisional Application Ser. No. 61/924,197 filed on 01/06/2014, U.S. Provisional Application Ser. No. 61/938,436 filed on 02/11/2014, U.S. Provisional Application Ser. No. 61/942,146 filed on 02/20/2014, U.S. Provisional Application Ser. No. 61/945,782 filed on 02/27/2014, and U.S. Provisional Application Ser. No. 61/978,778 filed on  04/11/2014, and are hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/31/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claims 2-11 are objected to because of the following informalities:   
“A method” cited in claims 2-11 should apparently be --- The method ------- since it refers back to independent claim 1.
	Appropriate correction is required.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. 	Independent claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 10,554,856 (U.S Patent Application No. 15/715,320). 
obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. 

7. 	Independent claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 9,774,761 (U.S Patent Application No. 15/412,697). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. 

8. 	Independent claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 9,584,701 (U.S Patent Application No. 15/109,664). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486